Citation Nr: 0911082	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  08-24 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1953 to 
December 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2007 
ratings decision of the Department of Veterans Affairs (VA) 
Regional Office in St. Paul, Minnesota (RO). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The medical evidence of record does not relate the Veteran's 
bilateral hearing loss or tinnitus to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008). 

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to 
adjudication of the Veteran's claims, a June 2007 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act of 2000 notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

All identified and available VA medical treatment records 
have been obtained.  The Veteran claimed in his May 2008 
notice of disagreement and in his August 2008 substantive 
appeal that a VA physician opined in May 2008 that his 
hearing loss and tinnitus were due to his work in artillery.  
While the Board thereafter obtained these treatment records, 
they are negative for such an opinion.  The Veteran has not 
identified any pertinent private medical records.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

In June 2007, the National Personnel Records Center notified 
the RO that the Veteran's service medical records were 
destroyed by the 1973 fire at their St. Louis, Missouri 
facility.  As such, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases such as this.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing a claim, and to explain its decision when the 
Veteran's medical records have been lost.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995). 

In July 2007, the RO sent the Veteran a letter notifying him 
that complete copies of original service medical records were 
unavailable for review and requesting that he submit any 
relevant documents in his possession.  The Veteran did not 
provide the RO with any of the requested alternative records.  
In addition, the RO in June 2007 issued a memorandum making a 
formal finding on the unavailability of his service medical 
records. 

The Veteran was accorded a VA compensation and pension 
examination in July 2007.  38 C.F.R. § 3.159(4).  While the 
Veteran and his representative argued that the VA examination 
was inadequate because the VA Examiner relied on a post-
service history which the appellant claims he did not give 
(i.e. not having problems with hearing loss and tinnitus 
until the 1970's), the Board finds that no objective evidence 
found in the record refutes the adequacy of this examination.  
Therefore, another examination is not required.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant). 

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet.  App. 
247, 253 (1999). 


Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, 
if manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385. 

VA medical records in July 2007 show that hearing loss for VA 
purposes and tinnitus were diagnosed.  

As to in-service incurrence, the Board finds that the 
Veteran's service treatment records are unavailable.  The 
Board acknowledges that the Veteran's occupational specialty 
was in artillery.  The Board further acknowledges the 
Veteran's claim that his ears have hurt since serving with 
his artillery unit.  However, due to the absence of service 
treatment records, there is no medical evidence of these 
disabilities in service.  

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1954 and 
the first diagnosis of bilateral hearing loss and tinnitus 
over fifty years later in 2007 is persuasive evidence against 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

The Board acknowledges that the Veteran's statements are 
competent evidence as to what he sees and feels; for example, 
his statements are competent evidence that he has experienced 
pain in his ears, ringing, and problems hearing people talk 
since service.  See Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  In this regard, the Veteran's claims of 
ear pain, ringing, and problems hearing people talk since 
service.  However, the medical evidence of record is negative 
for any complaints, diagnoses, or treatments for either 
disability for over fifty years after service.  Both the 
Veteran and his representative report that the Veteran has 
had problems with hearing loss and tinnitus since service.  
The Veteran also reported in his June 2007 claim that his 
hearing loss and tinnitus began in 1954.  Nevertheless, the 
July 2007 VA examination reported that the date and 
circumstances of onset of tinnitus is "unknown - ??1970s" 
and the date the Veteran first noticed hearing loss was in 
the 1970s.  In these circumstances, the Board finds the 
independent medical evidence of record more probative, which 
is negative for complaints, diagnoses, or treatment for 
bilateral hearing loss or tinnitus for more than fifty years 
post-service.  

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board finds that there is no competent and credible 
medical evidence in the record of a causal association or 
link between the post-service bilateral hearing loss and 
tinnitus and an established injury, disease, or event of 
service origin.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  The July 
2007 VA examiner, after acknowledging that the Veteran had a 
significant history of noise exposure both during and post-
service, opined that based on this history alone it was less 
than likely that his hearing loss and tinnitus were the 
result of military service.   

While the Veteran and his representative have claimed that 
the hearing loss and tinnitus are the result of military 
service, the Board does not find these lay assertions 
competent evidence because as lay persons they do not have 
the required medical expertise to give such an opinion.  
Evans v. West, 12 Vet. App. at 30; Espiritu v. Derwinski, 
2 Vet. App. at 494-95.  Moreover, while the Veteran claimed 
that he was advised by his VA physician that his hearing loss 
and tinnitus were more than likely due to his work in the 
artillery, a review of the medical records from this VA 
physician is negative for any such opinion.  

As for service connection based on statutory presumptions, 
the Board finds that service connection is not warranted 
because the record does not show that hearing loss was 
diagnosed within one year following separation from service.  
See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309.  

Accordingly, service connection for bilateral hearing loss 
and tinnitus is not warranted.  In reaching this conclusion, 
the Board has considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  See also, e.g., Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



__________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


